16-2617-cv,
Quadir v. N.Y. State Dep’t of Labor

                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT

                             SUMMARY ORDER
RULINGS  BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals for
the Second Circuit, held at the Thurgood Marshall United States
Courthouse, 40 Foley Square, in the City of New York, on the
2nd day of June, two thousand seventeen.

PRESENT:
         DENNIS JACOBS,
         DEBRA ANN LIVINGSTON,
         RAYMOND J. LOHIER, JR.,
              Circuit Judges.
_____________________________________

Mohammed Quadir,
              Plaintiff-Appellant,

             v.                                                    16-2617

New York State Department of
Labor,
              Defendant-Appellee.
_____________________________________


FOR PLAINTIFF-APPELLANT:                 MOHAMMED QUADIR, pro se, Bronx,
                                         NY.

FOR DEFENDANT-APPELLEE:                  MARK H. SHAWHAN, Assistant
                                           1
                              Solicitor General, for Eric T.
                              Schneiderman, Attorney General of
                              the State of New York, New York,
                              NY.


     Appeal from a judgment of the United States District Court
for the Southern District of New York (Oetken, J.).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED.

     Mohammed Quadir, pro se, appeals from the district court’s
grant of summary judgment dismissing his claims against his
former employer, the New York State Department of Labor (“DOL”),
under the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.
We review de novo a district court’s grant of summary judgment,
Sousa v. Marquez, 702 F.3d 124, 127 (2d Cir. 2012), and will
affirm only if, construing the evidence in the light most
favorable to the nonmoving party, “there is no genuine dispute
as to any material fact and the movant is entitled to judgment
as a matter of law,” Fed. R. Civ. P. 56(a). We assume the
parties= familiarity with the underlying facts, the procedural
history of the case, and the issues on appeal.

     Quadir was a Labor Services Representative at the DOL’s
Bronx office whose duties included giving workshop
presentations to DOL customers. In January 2011, he asked his
supervisor to excuse him from teaching workshops, and provided
a doctor’s note stating that he “should be excused from public
speaking as he [is] undergoing medical tests until 2/13/2011.”
Quadir v. N.Y. State Dep’t of Labor, No. 13-cv-3327-JPO, Dkt.
No. 5-7 at 3 (PDF pag.). In February 2011, he formally
requested an exemption from workshop duties due to a combination
of medical conditions that affected his ability to stand and
to concentrate. In support of his ongoing requests, he
periodically submitted notes from his doctors attesting to his
need to avoid prolonged standing and other significant physical
exertion. In February 2012, after having accommodated
Quadir’s request for a year, the DOL denied further exemption
and offered, as an alternative accommodation, the option of
teaching workshops while seated at a lectern. Quadir submitted

                               2
no additional accommodation requests, but in October 2012 he
provided two notes from his psychiatrist (dated April and August
2012) asking that he be excused from teaching workshops even
while sitting down. The DOL did not officially grant Quadir
an exemption from teaching workshops, but it did not assign him
to do so thereafter.

     In 2015, Quadir was terminated by the DOL following
commencement of the present lawsuit.1

     On appeal, Quadir argues that the DOL failed to accommodate
his disability. He also argues that after he filed a complaint
with the New York State Division of Human Rights, his
supervisors retaliated against him.

     1. Failure to Accommodate. To establish a
failure-to-accommodate claim, a plaintiff must show “(1) that
he is an individual who has a disability within the meaning of
the statute, (2) that an employer covered by the statute had
notice of his disability, (3) that with reasonable
accommodation, he could perform the essential functions of the
position sought, and (4) that the employer has refused to make
such accommodations.” Stone v. City of Mount Vernon, 118 F.3d
92, 96-97 (2d Cir. 1997).

     Contrary to Quadir’s contention, his disability was
reasonably accommodated throughout his tenure at the DOL.
First, in response to a January 28, 2011 doctor’s note asking
that he be excused from public speaking while he underwent two
weeks of medical testing, the DOL did not assign him to teach
workshops. The DOL then periodically extended that exemption
for a year pursuant to Quadir’s requests. Further exemption
was denied only after several doctors’ notes made it clear that
Quadir’s medical needs (which required that he avoid prolonged
standing and significant physical exertion) could be
accommodated by offering him the option to teach workshops while
seated at a lectern.

    Eight months after this denial, Quadir submitted notes from

1
  Quadir is currently challenging his termination in federal
court.
                               3
his psychiatrist indicating that his medical condition required
him to refrain from teaching workshops regardless of whether
he was sitting or standing.2 The DOL did not thereafter assign
Quadir to teach workshops. Thus, Quadir received the
accommodation he sought, and his claim therefore fails. Dean
v. Univ. at Buffalo Sch. of Med. & Biomedical Scis., 804 F.3d
178, 188 (2d Cir. 2015) (“It is axiomatic that a claim for
failure to accommodate does not lie where the accommodation
received is the accommodation the plaintiff requested.”).

     2. Retaliation. Quadir argues that the DOL unlawfully
retaliated against him for complaining about its alleged
failure to accommodate his disability. We disagree for
substantially the reasons stated by the district court in its
June 29, 2016 decision. As the court concluded, Quadir
suffered no materially adverse employment action, and, in any
event, the DOL had legitimate, non-pretextual reasons for the
steps it took. Quadir v. N.Y. State Dep’t of Labor, No.
13-cv-3327-JPO, 2016 WL 3633406, at *6-7, 2016 U.S. Dist. LEXIS
84632, at *18-23 (S.D.N.Y. June 29, 2016).

     We have considered all of Quadir’s remaining arguments and
find them to be without merit. Accordingly, we AFFIRM the
judgment of the district court.

                             FOR THE COURT:
                             CATHERINE O’HAGAN WOLFE, CLERK




2
  The district court mistakenly stated that Quadir did not cite
one of these notes in his summary judgment papers and did not
claim to have submitted the note to the DOL. Quadir did both
in a declaration filed with his summary judgment briefs (see
Quadir, No. 13-cv-3327-JPO, Dkt. No. 154-1 at 4 (PDF pag.)),
and the record reveals that the DOL received the notes from
Quadir (see id., Dkt. No. 110-23 at 6 (PDF pag.)).
                               4